Pee Cueiam,
This case is exactly like the case of Justice v. Meeker, 30 Pa. Superior Ct. 207, excepting in one particular. Upon the taking of depositions on the rule to show cause the summons was offered in evidence, and while the constable’s return on the back shows a personal service, it fails to show that he handed a true and attested copy of the summons to the defendants. But it was also shown by the testimony of the constable, and this was uncontradicted, that he made a valid service and this appears also by the justice’s docket. It is to be observed further that no attempt was made to set aside the judgment by certiorari. As the docket shows that the service sworn to by the constable was valid and the uncontradicted testimony shows that a valid service was in fact made, we are unable to agree with appellant’s counsel that the permission to amend the record by filing a correct transcript worked to the prejudice of the appellee, or that the case is distinguishable upon any other substantial ground from the case cited. This is all that we deem it important to add to the clear and satisfactory opinion of President Judge Edwaeds.
The assignment of error is overruled and the order is affirmed.